Citation Nr: 1103614	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  09-07 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
March 1970 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision by the Muskogee, 
Oklahoma Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  The Veteran's assertions are contradicted and outweighed by 
the objective evidence of record.

2.  Although the Veteran has asserted that he has bilateral 
hearing loss as a result of his active duty service, the 
persuasive medical evidence of record indicates that his 
currently diagnosed hearing loss is not a result of his active 
duty.


CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated by service, nor 
may service incurrence of a sensorineural hearing loss be 
presumed.  38 U.S.C.A. 1110, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

The record reflects that the Veteran was mailed a letter in 
September 2007 advising him of what the evidence must show and of 
the respective duties of VA and the claimant in obtaining 
evidence.  This letter also provided appropriate notice with 
respect to the disability-rating and effective-date elements of 
his claim.  Such notice preceded the adverse rating decision on 
appeal.  Accordingly, no further development is required with 
respect to the duty to notify.

The Board also finds the Veteran has been afforded adequate 
assistance in response to his claim.  The Veteran's service 
treatment records (STRs) are on file.  VA Medical Center and 
private treatment records have been obtained.  The Veteran was 
afforded the appropriate VA examination.  The Veteran has not 
identified any outstanding evidence, to include medical records, 
which could be obtained to substantiate the claim.  The Board is 
also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in the 
RO's development and consideration of the claim were 
insignificant and non prejudicial to the Veteran. Accordingly, 
the Board will address the merits of the claim.


Law and Regulations

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give 
"due consideration" to "all pertinent medical and lay evidence" 
in evaluating a claim to disability or death benefits.  Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed.Cir.2007).  In fact, competent medical evidence is not 
necessarily required when the determinative issue involves either 
medical etiology or a medical diagnosis.  Id. at 1376-77; see 
also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, 
regardless of its date, shows that the veteran had a chronic 
disorder in service or during an applicable presumptive period, 
and that the veteran still has such a disorder.  38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).

A hearing loss disability for VA compensation purposes is defined 
by regulation and impaired hearing is considered to be a 
disability when the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels 
or greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2010).

Once the requirements of 38 C.F.R. § 3.385 have been met and a 
present hearing "disability" under applicable VA laws and 
regulations is found, a determination must be made as to whether 
the current hearing disorder is related to service.  In 
particular, the Court has held that 38 C.F.R. § 3.385 operates to 
establish when a measured hearing loss is, or is not, a 
"disability" for which compensation may be paid, provided that 
the requirements for service connection are otherwise met.  
Hensley v. Brown, 5 Vet. App. 155 (1993).  Even if a Veteran does 
not have a hearing loss disability for VA compensation purposes 
recorded during service, service connection may still be 
established if post-service evidence satisfies the criteria of 38 
C.F.R. § 3.385 and the evidence links the present hearing loss to 
active service.  Id. at 158.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

Factual Background

In this case, service records show that the Veteran's military 
occupational specialty was 62F30 (crane operator).

On the Veteran's pre-enlistment physical examination performed in 
October 1969, audiometric testing yielded the following pure tone 
thresholds, in decibels:


HERTZ

500
1000
2000
4000
RIGHT
5
5
10
40
LEFT
15
10
-5
50





On the Veteran's separation physical examination performed in 
October 1971, audiometric testing yielded the following pure tone 
thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
-5
-5
-5
LEFT
20
5
-5
5
0

VA outpatient records from May 2001 to November 2007 are negative 
for any signs, symptoms, or complaints of hearing loss.

On VA examination performed by a fee-basis examiner in 
February 2008, the Veteran reported that he had experienced 
hearing loss since 1970.  He said that while on active duty, he 
was a heavy equipment operator.  He said that he was not 
currently receiving any treatment for hearing loss.  After 
leaving the military, the Veteran reported that he worked as a 
vinyl top installer without hearing protection, and as a tree 
trimmer for ten years with hearing protection.  Pure tone 
audiometry testing yielded the following results, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
55
60
65
60
LEFT
50
60
65
70
65

The audiologist commented that the Veteran had poor reliability 
and did not have consistent responses on pure tones.  It was 
noted that his pure tone average and speech recognition threshold 
did not match.  Additionally, the air conduction test and bone 
conduction test did not match.  The Veteran was reinstructed 
three times.  The audiologist concluded that a diagnosis was not 
possible because of poor reliability.

Later in February 2008, the Veteran said that he was suffering 
from the flu and a head cold at the time of his VA examination, 
and he requested rescheduling for another examination.

The Veteran attended another VA examination in May 2008.  He 
reported that during his active duty, he drove heavy equipment 
and was a crane operator.  After his active duty, he worked in a 
vinyl shop before working as a tree trimmer.  It was noted that 
the Veteran did not use hearing protection in any of his civilian 
work.

Pure tone audiometry testing yielded the following results, in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
10
20
45
LEFT
10
15
10
20
45

Speech recognition scores using the Maryland CNC Word List were 
96 percent for the right ear and 92 percent for the left ear.  
The examiner concluded that the Veteran had normal hearing 
sensitivity at 250 to 3000 Hertz bilaterally with a mild-to-
moderate sensorineural loss at 4000 to 8000 Hertz bilaterally.  
Speech recognition scores were classified as excellent 
bilaterally.

After reading the claims file, the examiner commented on the 
induction audiogram that showed normal hearing sensitivity in the 
left ear at all frequencies and normal hearing sensitivity in the 
right ear at 500, 1000, and 2000 Hertz but a loss of 40 decibels 
in the right ear at 4000 Hertz.  The examiner indicated that the 
Veteran entered active duty with normal hearing in the left ear 
and a hearing loss in the right ear.  It was further noted that 
the discharge audiogram reflected normal hearing sensitivity 
bilaterally.  As such, the examiner said that the Veteran had 
normal hearing at the time of discharge, and he had a lot of 
noise exposure in his civilian life.  Therefore, it was the 
audiologist's opinion that it was less likely than not that the 
current threshold values were secondary to acoustic trauma in the 
military.

In August 2008, the Veteran submitted an uninterpreted audiogram 
from a private examiner.  The examiner noted the Veteran's 
reported history of hearing loss that began while he was serving 
on active duty.  The Veteran reported that he was exposed to 
crane engines and heavy equipment.  The Veteran felt that the 
noise exposure caused his current hearing loss.  It was noted 
that the Veteran's post-discharge history included truck driving.  
The examiner indicated that pure tone results of the audiological 
evaluation revealed a moderate, high-frequency, sensorineural 
hearing loss bilaterally.  Word recognition scores were measured 
using the Maryland CNC Word List and resulted in results of 90 
percent in the right ear and 94 percent in the left ear.  A 
diagnosis of binaural hearing loss was given.  The examiner 
stated that after reviewing the Veteran's service history, it was 
just as likely as not that at least some of the Veteran's hearing 
loss was the result of his exposure to hazardous noise while in 
the service.

Analysis

The Board must determine the value of all evidence submitted, 
including lay and medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally 
involves a 3-step inquiry.  First, the Board must determine 
whether the evidence comes from a "competent" source.  The 
Board must then determine if the evidence is credible, or worthy 
of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) 
(Observing that once evidence is determined to be competent, the 
Board must determine whether such evidence is also credible).  
The third step of this inquiry requires the Board to weigh the 
probative value of the proffered evidence in light of the 
entirety of the record.  

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person. 38 C.F.R. § 3.159.  
Lay evidence may be competent and sufficient to establish a 
diagnosis of a condition when:

(1) a layperson is competent to identify the medical 
condition (i.e., when the layperson will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a 
form of cancer);

(2) the layperson is reporting a contemporaneous medical 
diagnosis, or;

(3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow 
seeking service connection for cause of death of her husband, the 
Veteran, the Court holding that medical opinion not required to 
prove nexus between service connected mental disorder and 
drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have 
generally held that a layperson is not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183 (1997).  In certain instances, however, lay evidence has 
been found to be competent with regard to a disease with "unique 
and readily identifiable features" that is "capable of lay 
observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 
(2007) (concerning varicose veins); see also Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated 
shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) 
(tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  
Laypersons have also been found to not be competent to provide 
evidence in more complex medical situations.  See Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses. 38 
C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the 
Board must then weigh its probative value.  In this function, the 
Board may properly consider internal inconsistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); 
see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that 
the Board has the "authority to discount the weight and 
probative value of evidence in light of its inherent 
characteristics in its relationship to other items of 
evidence"). 

In this case, there is no indication that the Veteran has had any 
medical training.  As such, his statements are considered lay 
evidence.  He is competent to testify as to experiencing hearing 
loss, as that is a symptom readily identifiable through casual 
observation.  However, the Board notes that personal interest may 
affect the credibility of the evidence.  See Cartwright  at 25 
(1991).  Here, the Veteran's statements are not supported by the 
medical evidence of record.  While the Veteran has stated 
numerous times that he experienced hearing loss from his active 
duty, the service treatment records to not support his 
assertions.  In fact, according to the February 2008 VA examiner, 
the separation examination report reflects that the Veteran had 
normal hearing.  Additionally, the Board notes that while the 
Veteran left active duty in 1971, the first sign of hearing loss 
in the medical evidence of record appears in 2008-nearly 37 
years after the Veteran left active duty.  The passage of many 
years between discharge from active service and the medical 
documentation of a claimed disability may be considered evidence 
against a claim of service connection.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 
(1992).  As such, the passage of time between the end of the 
Veteran's active duty and the first recorded complaints of 
hearing loss in the medical record is another factor that weighs 
against the Veteran's credibility.  Additionally, it appears that 
the Veteran told an examiner in February 2008 that he wore 
hearing protection while performing work as a civilian, but he 
told another examiner in May 2008 that he did not wear hearing 
protection while working as a civilian.  The contradiction in the 
Veteran's self-report of his history weighs against his 
credibility.  For these reasons, and as the Veteran's present 
statements are not supported by the other evidence of record, the 
Board finds them to not be credible and of low probative weight.  
See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  Also see 
Spencer v. West, 13 Vet. App. 376 (2000); Sarmiento v. Brown, 7 
Vet. App. 80 (1994), overruled on other grounds by D'Amico v. 
West, 209 F 3d 1322 (Fed. Cir. 2000).  

The August 2008 private audiology report was prepared by an 
audiologist and as such constitutes competent medical evidence.  
However, in expressing her opinion that it was just as likely as 
not that at least some of the Veteran's hearing loss was the 
result of exposure to hazardous noise while on active duty, she 
did not provide any reasons or bases for her opinion.  As she did 
not provide any support for her opinion, the Board finds her 
opinion to be less persuasive.  

Contrastingly, the May 2008 VA examiner provided reasons and 
bases for the offered opinion that it was less likely than not 
that the Veteran's hearing loss was secondary to acoustic trauma 
while in the military.  The examiner drew on specific evidence 
from the Veteran's military records to support the given opinion.  
The examiner also thoroughly interviewed the Veteran and 
performed the necessary audio tests.  Within the VA examination 
report, the audiologist discussed the Veteran's assertions and 
the results of the audio test.  Nothing within the examination 
report appears to be inconsistent with the service treatment 
records.  For these reasons, the Board finds the May 2008 VA 
examination report credible and of greater probative weight than 
the statements offered by the Veteran and the private August 2008 
report.

For all the foregoing reasons, the Board finds that the claim for 
service connection for bilateral hearing loss must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim 
for service connection, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 
274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).








ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


